PAINE, J.
Upon a motion for rehearing, counsel have pressed upon us with great force the argument derived from the maxim stare decisis ; and have urged that it was our duty to return to the first decision of this court, holding the law of 1854 valid.
I have admitted in the opinion already filed, that upon that point I had great doubt; and I was only able to sustain the conclusion there announced, by the fact that it seemed to me that the consequences of returning to that construction might be as disastrous as those of overturning it.
For although I believe, as I then held, that in originally determining what the law is, no court can properly disregard its real convictions in view of any consequences'-'yet in determining how far a court should ever feel at liberty to depart from a decision once made, the consequences of such *472^ePai^urei depending upon tbe extent to which such decis-has formed the basis of the business transactions of the community, must undoubtedly be looked at.
x have become satisfied that if we adhere to the decision already announced in this case, it will invalidate not only the taxes in those counties where there was rail and plank road property, but also the entire taxes of the state. Eor the omission of that property in the counties where it was located, necessarily disturbs the proportions as between them and the other counties in the' state equalization.
Another case has also been argued, in which it was claimed that the principles of our decision must also invalidate the laws of 1860, professing to exempt railroads entirely, and then requiring them to pay a license. It is said that this is in substance the same thing as the law of 1854, under another name. And I am satisfied also that this is so. We cannot, while adhering to our decision in the case of The State v. The W. L. & F. R. P. R. Co., sustain this legislation of 1860, unless we are prepared to say that the legislature may do that indirectly which it cannot do directly; that it may, by merely calling things by wrong names, sustain the most palpable evasion of a constitutional provision.
And although it may not be impossible to re-adjust the taxes for all these years, it would undoubtedly be exceedingly difficult, and even if accomplished would involve very great labor and expense. And it does not seem very probable that upon a single trial a re-adjustment could be hit upon, which would anticipate and avoid all the questions and objections that might be raised. I have become fully convinced, therefore, that no court can be justified in adhering to a departure from a decision once made upon the construction of a constitutional provision, where such departure must uproot so extensively both the public and private business transactions of the state. It is no justification to demonstrate that the first decision was incorrect. If it were, I think we should have such justification here. Eor, that a rule taxing different kinds of property at different rates, is not a uniform rule, has always seemed to me a proposition too plain for argument. But a proposition appears plain to one *473mind, and its converse equally plain to another. Experience teaches the necessity of recognizing this fact, and philosophy of the law, which requires that rules of property, once settled by -judicial decision, shall not be disturbed, is founded upon it The question m such cases is not whether the first decision was correct, but whether a decision has been made, and business conducted on the faith of it. When this has been done, it would be difficult to imagine a case, where a court would be justified in re-opening the question that had been decided. There must be an end somewhere. “The world waits and listens for the judicial determination, and then acts accordingly.” Men have the right to rely with certainty upon the decision of the highest tribunal in the state, in matters where their business is to be regulated by such decision. And when they have so acted, the idea that all their transactions may be uprooted, whenever new judges come upon the bench, who believe the former decision to have been very wrong, could not be tolerated in any system. We have ourselves decided the present method of taxing banks to be valid. Whether that decision was right or wrong, could it be allowed that years hence other judges, holding a different opinion, should overrule it, and invalidate the entire taxation of the state, because bank property was not taxed like the rest ? Obviously not. Judicial determinations would lose ail value, and nothing could ever be regarded settled upon such a theory. And although I sincerely regret that a decision which I am compelled to regard as a subversion of an important safeguard of the constitution, was ever made, yet in view of the destruction which it now appears must result from a departure from it, in obedience to the rule of judicial order, I feel it my duty to return to, and follow, though I cannot defend it.
It may be, as argued by counsel, that this will not necessarily lead to the recognition of the same principle in new legislation upon other subjects — that it may be held binding, so far as it actually decided, but not held as establishing a principle to be applied to new cases.. But that is not now to be determined.
The reasons which induced the judges now constituting *474a majority of tbe court, to feel that they were not obliged to regard that decision, as they would one in which the court had filed an opinion, have béen already sufficiently stated in other opinions. But notwithstanding we have not the reasons of the court, we know that upon some ground they sustained the law of 1854, and we know that all the taxation of the state and all the private transactions growing out of it, have since been conducted on the theory of its validity. Upon'this ground alone is that decision entitled to be regarded as an authority, but this alone is sufficient to make it imperative.
I am satisfied that the decision in the case of The State v. The Win. Lake & Fox R. P. R. Co. should be overruled, and the law of 1854 held valid, and that the motion for a rehearing in this case should be granted.